Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-13-00586-CV

                 LIBERTY MUTUAL FIRE INSURANCE COMPANY,
                                 Appellant

                                              v.

       LEXINGTON INSURANCE COMPANY as Subrogee of DCT Rittiman, LLC,
                             Appellee

                From the 288th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2012-CI-13972
                      Honorable John D. Gabriel Jr., Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

      In accordance with this court’s opinion of this date, the trial court’s order is REVERSED.
       We RENDER judgment that Appellee Lexington Insurance Company as subrogee of DCT
Rittiman, LLC, take nothing from Appellant Liberty Mutual Fire Insurance Company on
Appellee’s subrogation claim against Appellant.
      Costs of this appeal are taxed against Appellee Lexington Insurance Company.

      SIGNED September 30, 2014.


                                               _____________________________
                                               Patricia O. Alvarez, Justice